Case 2:19-cv-08260-AB-SP Document 16 Filed 11/16/20 Page 1 of 1 Page ID #:404



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   PATRICK W. HEDRICK,                  )   Case No. CV 19-8260-AB (SP)
12                                        )
                          Petitioner,     )   ORDER ACCEPTING FINDINGS AND
13                                        )   RECOMMENDATION OF UNITED
                    v.                    )   STATES MAGISTRATE JUDGE
14                                        )
     MONA D. HOUSTON, Warden,             )
15                                        )
                          Respondent.     )
16                                        )
     ___________________________          )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
19 file, and the Report and Recommendation of the United States Magistrate Judge.
20 Petitioner has not filed any written Objections to the Report within the time
21 permitted. The Court accepts the findings and recommendation of the Magistrate
22 Judge.
23         IT IS THEREFORE ORDERED that respondent’s Motion to Dismiss (docket
24 no. 12) is granted, and Judgment will be entered denying the Petition and dismissing
25 this action with prejudice.
26
27 DATED: November 16, 2020             ___________________________________
                                        HONORABLE ANDRÉ BIROTTE JR.
28                                      UNITED STATES DISTRICT JUDGE
